Bischoff, J.
The moving defendant seeks an assignment of the mortgage not for the actual protection of his interests in the foreclosure suit, but to give him an advantage in controlling the ultimate disposal of the property as against other parties equally interested.
The court has discretion to refuse subrogation when sought by motion in an action for foreclosure (McLean v. Tompkins, 16 Abb. Pr. 24), and the facts before me lead to the conclusion that the motion should be denied, upon the plaintiff’s stipulating to take no further proceedings in this action pending the termination of the partition suit.'
Ordered accordingly.